Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to communication filed 1/15/2021. Claims 1-20 are allowed and claims 1, 11, and 20 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of in response to receiving a job request of a plurality of job requests invoked from a tenant, obtaining a first virtual network key corresponding to the job request, each of the plurality of job requests having different virtual network keys associated therewith; identifying a first computing system that has resources available to satisfy the job request; transmitting a first command to the first computing system, wherein the first command: includes the first virtual network key, instructs the first computing system to assign a virtual machine to the job request, and instructs the first computing system to associate the first virtual network key with the assigned virtual machine; and in response to completion of the job request, transmitting a second command to the first computing system, wherein: the second command instructs the first computing system to assign a default virtual network key with the assigned virtual machine, the default virtual network key preventing any packets from being sent and/or received by the assigned virtual machine.

	The prior art of record (Sagiraju et al. US PG Pub. 2017/0171144 A1, Borins et al. US PG Pub. 2011/0314163 A1, Canton et al. US Patent 10,116,732 B1, and Zhong US PG Pub. 2015/0113529 A1) teaches receiving job //requests from tenants, identifying resources that can perform the job/satisfy the request/etc., and assigning a virtual machine of the resources to the job, and further teaches that a virtual network key/identifier/tag/etc. may be assigned/allocated/identified/etc. to the tenant, the virtual network key, the virtual network key is allocated/assigned/associated/etc. to the virtual machine when it is assigned to the job request and deallocated/removed/etc. from the virtual machine when the job is completed, and that the virtual network key may be used to restrict communication such that communications containing the virtual network key are received/allowed/etc. by the virtual machine and communications that do not have the virtual network key are not received/allowed/etc.. However, the prior art of record fails to anticipate or render an obviousness of associating/assigning/allocating/etc. different virtual network keys to each of multiple/plurality/different/etc. job requests received from a/the same/etc. tenant, assigning a virtual network key associated with one of the multiple job requests of a tenant to a virtual machine assigned to the job request, and assigning a default virtual network key that prevents communication/prevents packets from being sent and/or received/etc. to the assigned virtual machine in response to completion of the job request, as required by the independent claims. 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193